                 Case 2:18-cv-01564-JLR Document 6
                                                 5 Filed 07/20/20 Page 1 of 3
                                                                            2



 1                                                                            The Honorable James L. Robart

 2

 3

 4

 5                              UNITED STATES DISTRICT COURT
                          WESTERN DISTRICT OF WASHINGTON AT SEATTLE
 6

 7
     IN RE:                                                       NO. C18-1564 JLR
 8
     PARLOR BELLEVUE, LLC,                                        BANKRUPTCY No. 16-12987
 9
                             Debtor.                              ADV. NO. 18-01077
10

11
     EDMND J. WOOD, solely in his capacity as
12                                                                STIPULATED MOTION TO DISMISS
     Chapter 7 Trustee,
                                                                  CASE
13
                             Plaintiff,
14
     v.
15
     MORGAN SOUND, INC.,
16
                             Defendant.
17

18
              The parties hereto, through their undersigned attorneys, move for entry of an order dismissing
19
     this proceeding.
20
              This action came before this Court upon an order for partial withdrawal of the reference from
21
     U.S. Bankruptcy Court. The parties have settled the matter in full, the settlement was approved by the
22
     Bankruptcy Court, and the underlying adversary proceeding in Bankruptcy Court has been dismissed.
23
     No reason remains for keeping this action open in U.S. District Court.
24

25
                                                                          WENOKUR RIORDAN PLLC
     STIPULATED MOTION TO DISMISS CASE - Page 1 of 2                                      ATTORNEYS AT LAW
                                                                               600 STEWART STREET, SUITE 1300
                                                                                 SEATTLE, WASHINGTON 98101
                                                                                       206.682.6224 (WENOKUR)
                                                                                        206.903.0401 (RIORDAN)
               Case 2:18-cv-01564-JLR Document 6
                                               5 Filed 07/20/20 Page 2 of 3
                                                                          2



 1          DATED July 20, 2020.

 2                                                     WENOKUR RIORDAN PLLC

 3                                                     /s/ Alan J. Wenokur
                                                       ____________________________
 4                                                     Alan J. Wenokur, WSBA # 13679
                                                       Co-counsel for Plaintiff Trustee
 5

 6          DATED July 20, 2020.
 7                                                     RYAN, SWANSON & CLEVELAND PLLC
 8                                                     /s/ Shannon J. Lawless
                                                       ____________________________
 9
                                                       Shannon J. Lawless, WSBA # 43385
10                                                     Attorneys for Defendant

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25
                                                                    WENOKUR RIORDAN PLLC
     STIPULATED MOTION TO DISMISS CASE - Page 2 of 2                                ATTORNEYS AT LAW
                                                                         600 STEWART STREET, SUITE 1300
                                                                           SEATTLE, WASHINGTON 98101
                                                                                 206.682.6224 (WENOKUR)
                                                                                  206.903.0401 (RIORDAN)
                Case
                 Case2:18-cv-01564-JLR
                      2:18-cv-01564-JLR Document
                                         Document5-1
                                                  6 Filed
                                                     Filed07/20/20
                                                           07/20/20 Page
                                                                     Page31ofof32



 1                                                                            The Honorable James L. Robart

 2

 3

 4
                                UNITED STATES DISTRICT COURT
 5                        WESTERN DISTRICT OF WASHINGTON AT SEATTLE

 6

 7   IN RE:                                                      NO. C18-1564 JLR

 8   PARLOR BELLEVUE, LLC,                                       BANKRUPTCY No. 16-12987

 9                          Debtor.                               ADV. NO. 18-01077
10

11   EDMND J. WOOD, solely in his capacity as
     Chapter 7 Trustee,                                          ORDER DISMISSING CASE
12

13                          Plaintiff,

14   v.

15   MORGAN SOUND, INC.,

16                          Defendant.
17
              THIS MATTER came before the Court on the Stipulated Motion to Dismiss Case, and the
18                                                                                                              JLR
     Court finding that this matter should be dismissed in accordance with applicable rules, now, therefore
19
     IT IS HEREBY
20
              ORDERED that this action is dismissed with prejudice, and without costs to either side.
21
                     July 20
              DATED ____________, 2020.

                                                         A
22
                                                          ____________________________
23
                                                          Hon. James L. Robart
24                                                        U.S. District Judge

25
                                                                         WENOKUR RIORDAN PLLC
     ORDER DISMISSING CASE - Page 1 of 2                                                 ATTORNEYS AT LAW
                                                                              600 STEWART STREET, SUITE 1300
                                                                                SEATTLE, WASHINGTON 98101
                                                                                      206.682.6224 (WENOKUR)
                                                                                       206.903.0401 (RIORDAN)
